APPEAL OF WALTER NEUSTADT.Neustadt v. CommissionerDocket No. 2896.United States Board of Tax Appeals3 B.T.A. 491; 1926 BTA LEXIS 2646; January 28, 1926, Decided Submitted November 10, 1925.  *2646 Walter Neustadt pro se.  John W. Fisher, Esq., for the Commissioner.  *491  Before SMITH, JAMES, LITTLETON, and TRUSSELL.  This is an appeal from the determination of a deficiency for the year 1919 in the amount of $1,096.15.  The question in issue is whether the taxpayer is liable to income tax upon the difference between the cost of a share of stock purchased in 1919 and sold within the year at $9,900 more than the purchase price.  FINDINGS OF FACT.  The taxpayer is an oil and lease broker and a resident of Oklahoma.  He filed an income-tax return for the year 1919, in which he stated that he was married and living with his wife on December 31, 1919, and that his wife did not make a separate return.  In the return he claimed a deduction from gross income of an alleged loss of $3,333.33 upon the sale of one share of stock of the Hog Creek Oil Co., which share was purchased within the year for $100 and sold within the year for $10,000.  The Commissioner has disallowed the deduction of the alleged loss of $3,333.33, and added to the gross income reported $9,900, representing the difference between the cost and the sales price.  In June or July, 1919, *2647  the taxpayer turned over to his wife the certificate for the share of stock in question, which certificate stood in his own name.  He had promised to give her the share of stock some time prior thereto.  The taxpayer's wife placed the certificate *492  in a bureau drawer, where it remained for some weeks.  At the time she was living in New York City.  On July 30, 1919, the taxpayer telegraphed to his wife as follows: Shall I sell your one share of Hog Creek for ten thousand.  She replied on the same date: Sell as cash can be reinvested advantageous.  The share of stock was sold at the price indicated and $10,000 was placed to the credit of Mrs. Dorris W. Neustadt in the Guaranty State Bank of Ardmore, Okla., on August 28, 1919.  Against this account, increased by a deposit of $450 on October 15, 1919, checks were drawn on September 24 and October 14 for $9,000 and $1,050, respectively.  These checks were signed by D. W. Neustadt in the handwriting of the taxpayer.  The Guaranty State Bank knew at the time that the signature D. W. Neustadt was made by the taxpayer.  Securities purchased with the funds withdrawn were purchased in the name of the taxpayer's wife.  The*2648  certificate for the one share of Hog Creek Oil Co. stock always stood upon the books of said company in the name of Walter Neustadt.  Under date of August 2, 1919, the certificate was assigned by Walter Neustadt to Dorris W. Neustadt, of Ardmore, Okla.On or before August 1, 1919, there were certain reports in a number of newspapers that either the Standard Oil Co., the Sinclair Oil Co., or the Magnolia Petroleum Co., had offered to purchase the capital stock of the Hog Creek Oil Co. at the price of $13,333.33 per share.  DECISION.  The determination of the Commissioner is approved.